Name: Commission Implementing Regulation (EU) 2016/548 of 8 April 2016 approving the basic substance diammonium phosphate in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending the Annex to Commission Implementing Regulation (EU) No 540/2011 (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  health;  means of agricultural production;  marketing
 Date Published: nan

 9.4.2016 EN Official Journal of the European Union L 95/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/548 of 8 April 2016 approving the basic substance diammonium phosphate in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending the Annex to Commission Implementing Regulation (EU) No 540/2011 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 23(5) in conjunction with Article 13(2) thereof, Whereas: (1) In accordance with Article 23(3) of Regulation (EC) No 1107/2009, the Commission received on 29 September 2014 an application from the Institut Technique de l'Agriculture Biologique (ITAB) for the approval of diammonium phosphate as a basic substance. That application was accompanied by the information required by the second subparagraph of Article 23(3). (2) The Commission asked the European Food Safety Authority (hereinafter the Authority) for scientific assistance. The Authority presented to the Commission a Technical Report on the substance concerned on 6 October 2015 (2). The Commission presented the review report (3) and a draft of this Regulation to the Standing Committee on Plants, Animals, Food and Feed on 11 December 2015 and finalised them for the meeting of that Committee on 8 March 2016. (3) Diammonium phosphate is authorised to be used in oenology by Commission Regulation (EC) No 606/2009 (4). (4) The documentation provided by the applicant shows that diammonium phosphate is not predominantly used for plant protection purposes but nevertheless is useful in plant protection in a product consisting of the substance and water. (5) It has appeared from the examinations made that diammonium phosphate may be expected to satisfy, in general, the requirements laid down in Article 23 of Regulation (EC) No 1107/2009, in particular with regard to the uses which were examined and detailed in the Commission review report. It is therefore appropriate to approve diammonium phosphate as a basic substance. (6) In accordance with Article 13(2) of Regulation (EC) No 1107/2009 in conjunction with Article 6 thereof and in the light of current scientific and technical knowledge, it is, however, necessary to include certain conditions for the approval which are detailed in Annex I to this Regulation. (7) In accordance with Article 13(4) of Regulation (EC) No 1107/2009, the Annex to Commission Implementing Regulation (EU) No 540/2011 (5) should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Approval of a basic substance The substance diammonium phosphate as specified in Annex I is approved as a basic substance subject to the conditions laid down in that Annex. Article 2 Amendments to Implementing Regulation (EU) No 540/2011 Implementing Regulation (EU) No 540/2011 is amended in accordance with Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) European Food Safety Authority, 2015. Technical report on the outcome of the consultation with Member States and EFSA on the basic substance application for diammonium phosphate for use in plant protection as a non-lethal food attractant for fruit flies. EFSA supporting publication 2015:EN-873. 34 pp. (3) http://ec.europa.eu/food/plant/pesticides/eu-pesticides-database/public/?event=activesubstance.selection&language=EN (4) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (5) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). ANNEX I Common Name, Identification Numbers IUPAC Name Purity (1) Date of approval Specific provisions Diammonium phosphate CAS No: 7783-28-0 Diammonium hydrogen phosphate Oenological grade 29 April 2016 Diammonium phosphate shall be used in accordance with the specific conditions included in the conclusions of the review report on diammonium phosphate (SANTE/12351/2015) and in particular Appendices I and II thereto. (1) Further details on identity, specification and manner of use of basic substance are provided in the review report. ANNEX II In Part C of the Annex to Implementing Regulation (EU) No 540/2011, the following entry is added: Number Common Name, Identification Numbers IUPAC Name Purity (*) Date of approval Specific provisions 11 Diammonium phosphate CAS No: 7783-28-0 Diammonium hydrogen phosphate Oenological grade 29 April 2016 Diammonium phosphate shall be used in accordance with the specific conditions included in the conclusions of the review report on diammonium phosphate (SANTE/12351/2015) and in particular Appendices I and II thereto. (*) Further details on identity, specification and manner of use of basic substance are provided in the review report.